DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a beam steering subsystem and in communication with the controller” in line 9 should be “a beam steering subsystem in communication with the controller”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, regarding the limitation "the angle of acceptance" in line 3, there is insufficient antecedent basis for this limitation in the claim. Claim 11 is rejected for its dependency on claim 2.

Regarding claim 14, “which control an being viewed by the system” in line 3 does not make sense. After reading through the specification, the examiner believes that the dynamic field stop is meant to control an acceptance angle being viewed by the system (see ¶¶69, 72, 74, and 85). Claims 16-17 are rejected for their dependency on claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1).

Regarding claim 1, Schuler teaches an adaptive, free-space optical system comprising: a controller (µC); a digital micromirror (DMM) (DMD) array responsive to the controller (µC) (¶118, The DMD units DMD are connected via an interface DMD', which is for example a serial interface, e.g. an SPI (serial peripheral interface) interface can act, with a control unit μC) and including: a plurality of independently controllable micromirror elements forming a receiver (DMD) for receiving optical signals from an environmental scene (¶20, According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmitted signal and/or the received signal and/or the reference signal—in the case of a likewise optical reference signal.
This makes it possible, for example, to direct the transmission signal alternately to several areas of the surroundings to be examined or generally to completely different spatial areas and accordingly to monitor a large number of areas with just one surroundings sensor according to the invention or a sensor device contained therein); a beam steering subsystem (DMD) and in communication with the controller (µC) for receiving control signals from the controller (µC) (¶118, The DMD units DMD are connected via an interface DMD', which is for example a serial interface, e.g. an SPI (serial peripheral interface) interface can act, with a control unit μC); and a detector (131) for receiving an incoming free space optical signal imaged by at least one of the micromirror elements (see figure 12, photodiode 131). However, Schuler fails to explicitly teach at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more locations within the environmental scene. 
	However, Wyrwas teaches at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more locations within the environmental scene (¶53, beam directing element 920 may be synchronized with the scanning beam, and the phase profile of beam directing element 920 may be dynamically reconfigured based on direction of the scanning beam such that light incident from different directions or different areas of the target object in the far field may be directed to different corresponding detectors. In some implementations, beam directing element 920 may include one or more micro-mirrors (e.g., MEMS mirrors) driven by micro-motors for directing the reflected light beam to different detectors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuler to incorporate the teachings of Wyrwas to further include receiving optical signals from different directions in order to sense all objects within a FOV and to also sense the different depths of an object, allowing for higher quality signal mapping. 

Regarding claim 7, Schuler as modified by Wyrwas teaches the system of claim 1, further comprising an electronic output subsystem responsive to the detector for at least one of: recording an output of the detector (Wyrwas, ¶68, storage device(s) 1125 may include a database 1127 (or other data structure) configured to store detected signals and locations or scanning angles of the light beam, as described in embodiments herein); and displaying an output of the detector (Note: this limitation does not need to be found due to the “or” statement).

Regarding claim 8, Schuler as modified by Wyrwas teaches the system of claim 1, wherein the system includes an initial scan mode software module for communicating with the beam steering subsystem to control the micromirror array to initially scan at least a substantial portion of the environment scene (Wyrwas, see figure 10, steps 1010-1040 regarding scanning; and ¶61, embodiments of the methods may be implemented in hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof). 

Regarding claim 9, Schuler as modified by Wyrwas teaches the system of claim 1, wherein the system includes an identification mode software module for communicating with the beam steering subsystem to control the micromirror array to use at least a subplurality of the micromirror elements to reflect light from one or more specific subregions of the environmental scene (Wyrwas, see figure 10, steps 1010-1040 regarding scanning (note that using the whole micromirror array is at least a subplurality); and ¶61, embodiments of the methods may be implemented in hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof).

Regarding claim 18, Schuler teaches a method for imaging an environmental scene, comprising: providing a controller (µC); using a digital micromirror (DMM) array (DMD) responsive to the controller (µC) to receive optical signals emanating from the environmental scene (¶118, The DMD units DMD are connected via an interface DMD', which is for example a serial interface, e.g. an SPI (serial peripheral interface) interface can act, with a control unit μC); further using a plurality of independently controllable micromirror elements of the digital micromirror array (DMD) to receive the optical signals from the environmental scene (¶20, According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmitted signal and/or the received signal and/or the reference signal—in the case of a likewise optical reference signal.
This makes it possible, for example, to direct the transmission signal alternately to several areas of the surroundings to be examined or generally to completely different spatial areas and accordingly to monitor a large number of areas with just one surroundings sensor according to the invention or a sensor device contained therein); and using a detector (131) for receiving optical signals reflected by the at least two of the micromirror elements (see figure 12, photodiode 131). However, Schuler fails to explicitly teach further steering at least two of the plurality of independently controllable micromirror elements of the micromirror array in different directions to receive optical signals emanating from two or more locations within the environmental scene.
	However, Wyrwas teaches further steering at least two of the plurality of independently controllable micromirror elements of the micromirror array (920) in different directions to receive optical signals emanating from two or more locations within the environmental scene (¶53, beam directing element 920 may be synchronized with the scanning beam, and the phase profile of beam directing element 920 may be dynamically reconfigured based on direction of the scanning beam such that light incident from different directions or different areas of the target object in the far field may be directed to different corresponding detectors. In some implementations, beam directing element 920 may include one or more micro-mirrors (e.g., MEMS mirrors) driven by micro-motors for directing the reflected light beam to different detectors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuler to incorporate the teachings of Wyrwas to further include receiving optical signals from different directions in order to sense all objects within a FOV and to also sense the different depths of an object, allowing for higher quality signal mapping.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1) as applied to claim 1 above, and further in view of Riza et al. (U.S. Patent No. 8587686 B1).

Regarding claim 3, Schuler as modified by Wyrwas teaches a beam splitter (Schuler DMD) and a detector (Schuler 131). However, the combination fails to explicitly teach a beam splitter disposed to receive at least a portion of the free space optical signal reflected by the micromirror array; and an additional detector, the detector being used to receive a first component of the incoming free space optical signal and the additional detector used to receive a second component of the incoming free space optical signal.
	However, Riza teaches a beam splitter (125) disposed to receive at least a portion of the free space optical signal reflected by the micromirror array (140) (see figure 1, beam splitter 125 located between DMD 140 and photo-detector 170); and an additional detector (160), the detector (170) being used to receive a first component of the incoming free space optical signal and the additional detector (160) used to receive a second component of the incoming free space optical signal (see figure 1, CCD 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler and Wyrwas to incorporate the teaches of Riza to further include a beam splitter and two detectors in order to separate the parallel and perpendicular components of the signal and then separately detect said signals, allowing for a more detailed signal mapping. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1) as applied to claim 1 above, and further in view of Li et al. (CN 110389455 A).

Regarding claim 4, Schuler as modified by Wyrwas teaches a detector (Schuler 131). However, the combination fails to explicitly teach a photon counting device responsive to the detector for counting photons received by the detector.
	However, Li teaches a photon counting device (5) responsive to the detector (5) for counting photons received by the detector (5) (¶41, The communication receiving detector 5 is a low-noise, high-sensitivity Geiger mode photon counter, and the communication receiving detector 5 is used for receiving the communication optical signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler and Wyrwas to incorporate the teachings of Li to further include a photon counter in order to detect low signals with reduced noise, allowing for a higher quality signal mapping. 

Regarding claim 5, Schuler as modified by Wyrwas and Li teaches the system of claim 4, wherein the photon counting device (5) comprises a Geiger mode counter (¶41, The communication receiving detector 5 is a low-noise, high-sensitivity Geiger mode photon counter, and the communication receiving detector 5 is used for receiving the communication optical signal).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1) and Li et al. (CN 110389455 A) as applied to claim 4 above, and further in view of Miller et al. (USPGPub 20210263155 A1).

Regarding claim 6, Schuler as modified by Wyrwas and Li teaches a photon counting device (Li 5) (Li, ¶41, The communication receiving detector 5 is a low-noise, high-sensitivity Geiger mode photon counter, and the communication receiving detector 5 is used for receiving the communication optical signal). However, the combination fails to explicitly teach wherein the photon counting device comprises a responsivity detector.
	However, Miller teaches wherein the photon counting device comprises a responsivity detector (¶52, The term “responsivity” is generally defined as a measure of the output current in response to the input optical power of a detector system. In the case of an optoelectronic device, responsivity is a measure of the electrical output per optical input. Responsivity of a photodetector is expressed in amperes per watt of incident radiant power. Additionally, responsivity is a function of the wavelength of the incident radiation and of the properties of the device, such as the bandgap of the material of which the device is made).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler, Wyrwas, and Li to incorporate the teachings of Miller to further include a responsivity detector in order to determine how responsive the detector is to photons entering, allowing for better data reaching the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1) as applied to claim 1 above, and further in view of Sun et al. (CN 103326780 A).

Regarding claim 10, Schuler as modified by Wyrwas teaches a scanning and identification mode (Wyrwas, see figure 10, steps 1010-1040 regarding scanning; and ¶61, embodiments of the methods may be implemented in hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof). However, the combination fails to explicitly teach a tracking mode software module for tracking a specific optical signal emanating from the environmental scene, and forming subportion of the free space incoming optical signal being received by the micromirror array.
	However, Sun teaches a tracking mode software module for tracking a specific optical signal emanating from the environmental scene, and forming subportion of the free space incoming optical signal being received by the micromirror array (see figure 1; and ¶122, before the communication, APT system firstly work, through scanning of the target prediction location, capturing target beacon light and aims at the target, the tracking stage to maintain a stable channel, after the tracking and pointing precision satisfies the system precision requirement, of stable light communication link is established, starting compression sensing receiver, the free space light communication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler and Wyrwas to incorporate the teachings of Sun to further include a tracking mode in order to maintain a stable channel of communication, allowing for a more efficient device. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1), Blanks (USPGPub 20180191446 A1), and Chen et al. (USPGPub 20200278427 A1).

Regarding claim 12, Schuler teaches an adaptive, free-space optical system comprising: an electronic controller (µC); a digital micromirror (DMM) array (DMD) responsive to commands from the electronic controller (µC) (¶118, The DMD units DMD are connected via an interface DMD', which is for example a serial interface, e.g. an SPI (serial peripheral interface) interface can act, with a control unit μC) and including: a plurality of independently controllable micromirror elements forming a receiver (DMD) for receiving optical signals from an environmental scene (¶20, According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmitted signal and/or the received signal and/or the reference signal—in the case of a likewise optical reference signal. This makes it possible, for example, to direct the transmission signal alternately to several areas of the surroundings to be examined or generally to completely different spatial areas and accordingly to monitor a large number of areas with just one surroundings sensor according to the invention or a sensor device contained therein); and a detector (131) for receiving an incoming free space optical signal imaged by at least one of the micromirror elements (see figure 12, photodiode 131). However, Schuler fails to explicitly teach at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more distinct locations within the environmental scene; and a beam steering subsystem forming an integrated circuit and responsive to the electronic controller, for implementing first and second different scanning modes commanded by the electronic controller simultaneously using different subpluralities of the micromirror elements.
	However, Wyrwas teaches at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more distinct locations within the environmental scene (¶53, beam directing element 920 may be synchronized with the scanning beam, and the phase profile of beam directing element 920 may be dynamically reconfigured based on direction of the scanning beam such that light incident from different directions or different areas of the target object in the far field may be directed to different corresponding detectors. In some implementations, beam directing element 920 may include one or more micro-mirrors (e.g., MEMS mirrors) driven by micro-motors for directing the reflected light beam to different detectors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuler to incorporate the teachings of Wyrwas to further include receiving optical signals from different directions in order to sense all objects within a FOV and to also sense the different depths of an object, allowing for higher quality signal mapping. However, the combination fails to explicitly teach a beam steering subsystem forming an integrated circuit and responsive to the electronic controller, for implementing first and second different scanning modes commanded by the electronic controller simultaneously using different subpluralities of the micromirror elements.
	However, Blanks teaches a beam steering subsystem (216) responsive to the electronic controller (110), for implementing first and second different scanning modes commanded by the electronic controller (110) simultaneously using different subpluralities of the micromirror elements (¶38, The mirrors in the digital mirror array 216 can be controlled electronically so that their angle relative to the incident beam can be changed, which changes the propagation direction of the reflected beam. In an exemplary embodiment, the digital mirror array 216 can be a 1,024×1,024 array of mirrors. However, it is possible that only a section of the array is controlled by the controller 110. For example, a 3×1,024 section can be controlled so that the refresh rate is optimized). 
	It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify the combination of Schuler and Wyrwas to incorporate the teachings of Blanks to further include two different scanning modes in order to increase the efficiency of the device by using only subpluralities of the micromirror array when needed. However, the combination fails to explicitly teach wherein the beam steering subsystem forms an integrated circuit. 
	However, Chen teaches wherein the beam steering subsystem forms an integrated circuit (¶66, Light steering system 500 further includes a rotation sensor 508 and a controller 510. Light steering system 500 can be part of a microelectromechanical systems (MEMS) implemented in a semiconductor integrated circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler, Wyrwas, and Chen to incorporate the teachings of Chen to further include an integrated circuit because of their small size, low power consumption, and reliability, allowing it to be easily integrated into other devices.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1), Blanks (USPGPub 20180191446 A1), and Chen et al. (USPGPub 20200278427 A1) as applied to claim 12 above, and further in view of Xi et al. (USPGPub 20150042764 A1).

Regarding claim 14, (see 112(b) rejection) Schuler as modified by Wyrwas, Blanks, and Chen teaches a micromirror array (Schuler DMD). However, the combination fails to explicitly teach an electronically controlled dynamic field stop for receiving optical signals from the micromirror array, and which control an being viewed by the system.
	However, Xi teaches an electronically controlled dynamic field stop (86A-N) for receiving optical signals from the micromirror array (83), and which control an being viewed by the system (see figure 7, Apertures 86A-N located between 83 (not labeled, but it is a micromirror based off of the same setup in figures 3 and 5) and photodetector 87; and ¶47, The electrical mask/aperture is inserted in the optical path as shown in FIG. 7. By employing the electrical mask, apertures 86A, 86B . . . 86N can be controlled to open or close in different positions, so the optical paths are adjusted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler, Wyrwas, Blanks, and Chen to incorporate the teachings of Xi to further include an adjustable aperture because [a]s a result, the nanodectector 87 reconstruct images based on the light signal from different angular directions. Each individual image can be considered as a sub-image, because the light signals are coming from the same target source. Accordingly, integration of the sub-images will achieve a higher resolution image of the same target (Xi ¶47). 

Regarding claim 16, Schuler as modified by Wyrwas, Blanks, Chen, and Xi teaches the system of claim 14, further comprising an electronic output subsystem responsive to the detector and forming at least one of: a display device for displaying information pertaining to optical signals imaged by the micromirror array (Note: this limitation doesn’t need to be found because of the “or” statement); and a recording subsystem (Wyrwas 1125) for recording information pertaining to optical signals imaged by the micromirror array (Wyrwas, ¶68, storage device(s) 1125 may include a database 1127 (or other data structure) configured to store detected signals and locations or scanning angles of the light beam, as described in embodiments herein). 

Regarding claim 17, Schuler as modified by Wyrwas, Blanks, Chen, and Xi teaches the system of claim 16, wherein the recording subsystem (Wyrwas 1125) records information pertaining to a spectral feature of the optical signal detected by the detector (Wyrwas, ¶68, storage device(s) 1125 may include a database 1127 (or other data structure) configured to store detected signals and locations or scanning angles of the light beam, as described in embodiments herein).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1), Blanks (USPGPub 20180191446 A1), and Chen et al. (USPGPub 20200278427 A1) as applied to claim 12 above, and further in view of Li et al. (CN 100389455 A).

Regarding claim 15, Schuler as modified by Wyrwas, Blanks, and Chen teaches a detector (Schuler 131). However, the combination fails to explicitly teach wherein the detector comprises a photon counting device.
	However, Li teaches wherein the detector (5) comprises a photon counting device (5) (¶41, The communication receiving detector 5 is a low-noise, high-sensitivity Geiger mode photon counter, and the communication receiving detector 5 is used for receiving the communication optical signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler, Wyrwas, Blanks, and Chen to incorporate the teachings of Li to further include a photon counter in order to detect low signals with reduced noise, allowing for a higher quality signal mapping.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1) in view of Wyrwas et al. (USPGPub 20180348344 A1) as applied to claim 18 above, and further in view of Xi et al. (USPGPub 20150042764 A1).

Regarding claim 20, Schuler as modified by Wyrwas teaches a micromirror array (Schuler DMD). However, the combination fails to explicitly teach using an electronically controlled, dynamic field stop disposed between the detector and the digital micromirror to control an area being viewed by the system.
	However, Xi teaches using an electronically controlled, dynamic field stop (86A-N) disposed between the detector (87) and the digital micromirror (83) to control an area being viewed by the system (see figure 7, Apertures 86A-N located between 83 (not labeled, but it is a micromirror based off of the same setup in figures 3 and 5) and photodetector 87; and ¶47, The electrical mask/aperture is inserted in the optical path as shown in FIG. 7. By employing the electrical mask, apertures 86A, 86B . . . 86N can be controlled to open or close in different positions, so the optical paths are adjusted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schuler and Wyrwas to incorporate the teachings of Xi to further include an adjustable aperture because [a]s a result, the nanodectector 87 reconstruct images based on the light signal from different angular directions. Each individual image can be considered as a sub-image, because the light signals are coming from the same target source. Accordingly, integration of the sub-images will achieve a higher resolution image of the same target (Xi ¶47).

Allowable Subject Matter
Claims 2 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record individually or combined fails to teach the system of claim 1 as claimed, further comprising a dynamic field stop interposed between the digital micromirror and the detector for forming an electronically controllable aperture more specifically in combination with to control the angle of acceptance of light from the free space optical signal which is able to irradiate the detector.
	Claim 11 is objected to for its dependency on claim 2. 

Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, the prior art of record individually or combined fails to teach the system of claim 12 as claimed, more specifically in combination with wherein the first scanning mode comprises a first resolution, and wherein the second scanning mode comprises a second resolution which is greater than the first resolution of the first scanning mode.

Regarding claim 19, the prior art of record individually or combined fails to teach the method of claim 18 as claimed, further comprising operating the digital micromirror array in first and second operating modes simultaneously, more specifically in combination with wherein: the first operating mode comprises a first scanning resolution and covers a first subregion of the environmental scene; the second operating mode comprises a second scanning resolution and covers a second subregion of the environmental scene; and wherein the second scanning resolution is greater than the first scanning resolution; and wherein the second subregion is a smaller area subregion than the first subregion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878